UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2344



JUOJULUE MILTON TEAHJAY,

                                                         Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                         Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A27-111-150)


Submitted:   May 4, 2005                   Decided:    July 11, 2005


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Goren, LAW OFFICE OF DAVID GOREN, Silver Spring, Maryland,
for Petitioner.   Peter D. Keisler, Assistant Attorney General,
James A. Hunolt, Senior Litigation Counsel, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Juojulue Milton Teahjay, a native and citizen of Liberia,

petitions for review of an order of the Board of Immigration

Appeals (Board) denying his motion to reopen its previous order

dismissing    his    appeal   from     the    immigration   judge’s   decision

ordering him removed in absentia.

            We review the denial of a motion to reopen for abuse of

discretion.    8 C.F.R. § 1003.2(a) (2004); INS v. Doherty, 502 U.S.

314, 323-24 (1992); Stewart v. INS, 181 F.3d 587, 595 (4th Cir.

1999).    The denial of a motion to reopen must be reviewed with

extreme deference, since immigration statutes do not contemplate

reopening    and    the   applicable    regulations    disfavor   motions   to

reopen.   M.A. v. INS, 899 F.2d 304, 308 (4th Cir. 1990) (en banc).

            A motion to reopen “shall state the new facts that will

be proven at a hearing to be held if the motion is granted and

shall be supported by affidavits or other evidentiary material.”

8 C.F.R. § 1003.2(c)(1) (2004).              “A motion to reopen proceedings

shall not be granted unless it appears to the Board that evidence

sought to be offered is material and was not available and could

not have been discovered or presented at the former hearing.”               Id.

We have reviewed the administrative record, the immigration judge’s

decision, and the Board’s orders and find no abuse of discretion.

Accordingly, we deny the petition for review.




                                     - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -